NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                            File Name: 09a0087n.06
                            Filed: February 2, 2009

                                             No. 09-5085

                           UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT


STEVE HENLEY,                                       )
                                                    )
        Petitioner-Appellant,                       )
                                                    )
v.                                                  )   ON APPEAL FROM THE UNITED
                                                    )   STATES DISTRICT COURT FOR THE
RICKY BELL, Warden,                                 )   MIDDLE DISTRICT OF TENNESSEE
                                                    )
        Respondent-Appellee.                        )




        Before: SILER, COLE, and COOK, Circuit Judges.


        PER CURIAM. Petitioner Steve Henley moves this Court to declare a certificate of

appealabilty (“COA”) unnecessary to appeal the denial of a motion made under Rule 60 of the

Federal Rules of Civil Procedure, or in the alternative, to grant a certificate of appealability. He also

moves for a stay of his execution, scheduled for February 4, 2009, pending the disposition of his

Rule 60 claim. We hold that a COA is necessary to appeal the denial of his Rule 60 motion, refuse

to issue one, and dismiss his motion for stay of execution as moot.


        In United States v. Hardin, 481 F.3d 924, 926 (6th Cir. 2007), we held that a COA is required

to appeal the denial of a Rule 60 motion in a habeas corpus proceeding. That holding governs
No. 09-5085
Henley v. Bell

Henley’s current claim; he may not appeal denial of his Rule 60 motion without a certificate of appealability.


        In the alternative, Henley petitions this Court to issue a COA. “To obtain a certificate of

appealability, a prisoner must demonstrate that reasonable jurists could disagree with the district

court’s resolution of his constitutional claims or that the issues presented warrant encouragement to

proceed further.” Banks v. Dretke, 540 U.S. 668, 674 (2004). Having reviewed the parties’ briefs

and the district court’s opinion, we conclude that Henley has not met this standard. Consequently,

we decline to issue a COA for the reasons expressed in the district court’s well-reasoned opinion of

January 29, 2009.


        Because we decline to issue a certificate of appealability, we also dismiss as moot Henley’s

motion to stay his execution pending the disposition of this case.




                                                    -2-